             Case 3:12-cv-02039-GAG Document 1074 Filed 01/15/19 Page 1 of 1




 1                          IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF PUERTO RICO
 2

 3    UNITED STATES OF AMERICA,

 4    Plaintiff,
                                                                 CIVIL NO. 12-2039 (GAG)
 5    v.

 6    COMMONWEALTH OF PUERTO RICO
      et al.,
 7
      Defendants.
 8

 9
                                         RESTRICTED ORDER
10

11          As per the Court's order at Docket 1072, the meeting of PRPB with Special Master, Dr.

12   Alejandro Del Carmen shall take place at the Clemente Ruiz Nazario US Courthouse, on Thursday

13   January 17, 2019 at 9:30 am. PRPB and counsel shall wait at the Court's atrium and shall be

14   escorted to the undersigned's jury room for said meeting.

15          While the Court Monitor, Col. (ret) Arnaldo Claudio will not participate in said meeting,

16   he is nonetheless assigned the task of giving notice of this order to PRPB and counsel.

17

18          SO ORDERED.

19          In San Juan, Puerto Rico this 15th day of January 2019.

20                                                                   s/ Gustavo A. Gelpí
                                                                   GUSTAVO A. GELPI
21                                                               United States District Judge

22

23

24
